Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/21 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for processing, means for transmitting, means for obtaining and means for transmitting in claims 27 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, 14-15, 24, 25-28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamaki et al. (US 2013/0183971 A1).
Consider claim 1, Tamaki teaches a method of migrating a radio access network (RAN) node associated with a first donor node in a communications network (abstract and Fig. 3B and paragraph 3), comprising: 
receiving, in the first donor node via a first communications interface, cell configuration data associated with the RAN node, the cell configuration data comprising data associated with one or more cells of the RAN node activated by the first donor node (paragraph 66-67, information related to the relay node (RN) cell is received at the source DeNB); 
processing the cell configuration data for migrating the one or more cells to a second donor node (paragraph 66-67, the information received is processed to be transmitted to the target DeNB for handover the RN); and 
transmitting the processed cell configuration data, via a second communications interface, to the second donor node for use in migrating the RAN node from the first donor node to the second donor node (paragraph 67-68, the source DeNB transmits the processed information to the target DeNB for processing the handover of the RN).

Consider claims 14, 27 and 30, claims 14, 27 and 30 having similar limitations as claim 1. Therefore, claims 14, 27 and 30 are rejected for the same reasons claim 1 is rejected.

Consider claims 2, 15 and 28, Tamaki also teaches wherein the first communications interface is one of a F1 control (Fl-C) interface or a radio resource control (RRC) interface (paragraph 99, RN communicates to DeNB via RRC); and the second communications interface is one of an Xn interface or an X2 interface (paragraph 80, DeNBs communicates to each other via X2 interface).

Consider claims 11 and 24, Tamaki also teaches wherein the transmitting the processed cell configuration data comprises transmitting the processed cell configuration data in one of a handover preparation message, a secondary node addition preparation message, a secondary node modification message or a secondary node change message (Fig. 3B, step 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 12-13, 16-18 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2013/0183971 A1) in view of Zhu et al. (US 2022/0361072 A1).
Consider claims 3 and 16, Tamaki does not teach wherein the first donor node comprises a source Integrated Access and Backhaul (IAB) donor node.
Zhu further teaches wherein the first donor node comprises a source Integrated Access and Backhaul (IAB) donor node (Fig. 1, IAB donor node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify and include the above teachings for the purposes of reducing deployment costs and improving deployment flexibility (paragraph 2 of Zhu).

Consider claims 4-5 and 17-18, Tamaki also teaches wherein the cell configuration data comprises one or more of a NR Cell Global Identity (NCGI) comprising an identifier of the first donor node, physical cell identifier (PCI) data, an activation status, or cell information and wherein the cell information comprises one or more of a Public Land Mobile Network (PLMN) identifier (ID), an area code, a frequency or bandwidth, a cell direction, a cell size, a cell mode, a time-division duplex (TDD) configuration, a measurement timing configuration, cell access information, or connectivity support information (paragraph 75, 81, 222 and 333, the cell configuration data includes cell information, where the cell information includes PLMN ID, an area code and a frequency).

Consider claims 12-13 and 25-26, Zhu further teaches wherein the communications network comprises an Integrated Access and Backhaul (IAB) network and wherein the first donor node comprises a first JAB donor node, and the second donor node comprises a second IAB donor node (Fig. 1, IAB donor nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify and include the above teachings for the purposes of reducing deployment costs and improving deployment flexibility (paragraph 2 of Zhu).

Allowable Subject Matter
Claims 6-10, 19-23 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/           Primary Examiner, Art Unit 2644                                                                                                                                                                                             11/30/22